Citation Nr: 1511235	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma.
 
2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hand disability.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.
 
4.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.
 
5.  Entitlement to a rating excess of 10 percent for residuals of compression fracture of the thoracic spine.
 
6.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

7.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.
 
8.  Entitlement to a rating in excess of 10 percent for a left elbow disability.
 
9.  Entitlement to a rating in excess of 10 percent for a right elbow disability.
 
10.  Entitlement to a rating in excess of 10 percent for a right knee disability.

11.  Entitlement to a rating in excess of 10 percent for a left knee disability.
 
12.  Entitlement to a rating in excess of 20 percent for a right ankle disability.
 
13.  Entitlement to a rating in excess of 20 percent for a left ankle disability.
 
14.  Entitlement to a compensable rating for right leg shin splints.
 
15.  Entitlement to a compensable rating for left leg shin splints.
 
16.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, and from December 1974 to March 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas that denied all of the claimed disorders as enumerated on the title page of this decision.

In December 2011, the Board remanded the matters addressed for development.

Thereafter a September 2012 rating decision granted higher 20 percent ratings for right and left shoulder disabilities and right and left ankle disabilities.  The Veteran submitted an Appeals Satisfaction Notice response form in December 2012 that she was satisfied with the decision made and wanted to withdraw any remaining issues on appeal.


FINDINGS OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran indicated she was withdrawing her appeal for all issues remaining before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§  20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or authorized representative.  38 C.F.R. § 20.204 (2014).  In December 2012, the Veteran submitted an Appeal Satisfaction Notice in response to a September 2012 rating decision, in which she indicated that she was satisfied with the decision made and wanted to withdraw any remaining issues that had been remanded by the Board, which include the issues in the Board's December 2011 remand. 

Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeals are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


